 

[logo.jpg] 
Software Development And Ongoing Maintenance
 

--------------------------------------------------------------------------------

 
 


SOFTWARE DEVELOPMENT AND ONGOING MAINTENANCE
AGREEMENT


This software development and ongoing maintenance agreement is dated June 13,
2013, (the “Effective Date”) and is between INTREORG Systems, Inc., a Texas
corporation (“INTREORG”), and Central Coast Technology Associates (“CCTA").


INTREORG possesses valuable and substantial intellectual property that allows it
to provide services involving independent third-party data aggregation and
surveillance of stock share ownership, purchase, sales, and custody by
individuals, institutions, broker-dealers, clearing agents, and custodians.


INTREORG desires CCTA’s expertise, as an independent contractor, in designing,
developing and deploying software platforms to create a scalable software
utility (the “INTREORG Platform”) that allows INTREORG to provide said services
on a large-scale basis. INTREORG further desires full control and ownership of
the INTREORG Software Platform, including all related software code, know-how,
and documentation developed by CCTA under this agreement (the “Developed
Intellectual Property”).


INTREORG is offering and CCTA is willing to accept cash compensation based on
hours of work required to deliver completed software platforms as described
herein.  INTREORG is relying on the accuracy of this Initial Hours Estimate (as
defined in Section 1.3 below) with regard to the compensation provided herein.


The parties therefore agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 1
RECORDS AND COMPENSATION
1.1 Records and Retention. CCTA shall maintain an auditable record of CCTA
expenses and the hours CCTA personnel expend in satisfaction of duties herein,
and, upon INTREORG’s reasonable request, shall make such records available for
inspection and/or copying by INTREORG during CCTA normal office hours. CCTA
shall retain these records for a period of one year following the termination of
this agreement.
 
1.2 Compensation Rate. INTREORG shall compensate CCTA for its efforts hereunder
at the following hourly “Compensation Rate,” which consists of $100 USD; payable
for each full hour reasonably expended in satisfaction of CCTA’s development
duties hereunder.
 
1.3 Maximum Hours. CCTA initially estimates that it will require approximately
1,000 hours of its developer’s efforts in total to design, develop, and deploy
the INTREORG Platform (the “Initial Hours Estimate”). However, the parties may
modify this estimate from time to time, but only in a written instrument signed
by both parties. At the outset the “Maximum Hours” is the Initial Hours
Estimate, but will become the current agreed hours upon modification.
 
1.4 Cash Compensation Estimate. The parties estimate that the total cash
compensation under this agreement will equal the Compensation Rate (as defined
in Section 1.2 above) multiplied by the Maximum Hours (in total, the “Total Cash
Payment”).
 
1.5 Phase 1a Release. Within five business days of the Phase 1a Completion Date
(as defined in Section 4.5 hereof) INTREORG shall deliver cash payment to CCTA
in the amount of the Cash Rate multiplied by the number of hours expended by
CCTA developers in satisfaction of their duties herein from inception to the
Phase 1a Completion Date.  In the event CCTA is unable for any reason to
complete the Phase 1a work, INTREORG shall have no obligation to pay any cash
compensation to CCTA for the Phase 1a work.
 
1.6 Phase 1b Release. Within five business days of the Phase 1b Completion Date
(as defined in Section 4.6 hereof) INTREORG shall deliver cash payment to CCTA
in the amount of the Cash Rate multiplied by the number of hours expended by
CCTA developers in satisfaction of their duties herein from the Phase 1a
Completion Date to the Phase 1b Completion Date.  In the event CCTA is unable
for any reason to complete the Phase 1b work, INTREORG shall have no obligation
to pay any cash compensation to CCTA for the Phase 1b work.
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.7 Hours Management. It is understood by the parties that the Hours Estimate is
an estimate that might be subject to change due to unpredictable and
unforeseeable events.  Nonetheless, CCTA shall use its best efforts to ensure
that the hours expended by CCTA developers in satisfaction of their duties
hereunder do not exceed the Hours Estimate.  CCTA shall promptly notify INTREORG
when the total hours expended reaches 90% of the Maximum Hours.  Further, CCTA
shall promptly notify INTREORG when the total hours expended reaches 100% of the
Maximum Hours, and shall cease further efforts until it has obtained written
approval from INTREORG to continue CCTA development efforts.
 
1.8 Compensation for Deployment and Support. Following delivery and installation
of the INTREORG Platform subsequent to the Phase 1a Completion Date, and in
addition to other compensation as specified herein, INTREORG shall pay to CCTA a
support fee of $200 in cash for each full hour reasonably expended in
satisfaction of CCTA’s deployment and support duties hereunder.  INTREORG shall
pay for a minimum of 15 hours per month as a support retainer fee, regardless of
the number of support hours expended by INTREORG in any particular month.  Prior
to the Phase 1b Completion Date, the parties hereto agree to negotiate in good
faith to enter into a service agreement for support following the completion of
the Phase 1b work.
 
1.9 Compensation for Bug Fixes. CCTA shall timely correct all software defects
that result in loss of platform functionality in the INTREORG Platform as
defined in Exhibits B & C at no additional charge or fee to INTREORG.  In the
event that CCTA shall not timely correct such software defects, INTREORG may
retain the services of a third party, qualified Linux developer, to correct the
software defect and CCTA shall reimburse INTREORG for the cost of such third
party services up to a maximum of $50,000.
 
1.10 Compensation for Ongoing Development. Following full deployment of the
INTREORG Platform subsequent the Phase 1b Completion Date, and in addition to
other compensation as specified herein, INTREORG shall pay to CCTA an ongoing
development fee of $250 for each full hour reasonably expended by CCTA to
perform ongoing development of the INTREORG Platform, including the addition of
new and/or improved functionality thereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Article 2
INTELLECTUAL PROPERTY
 
2.1 Ownership of IP. INTREORG is the sole owner of all right, title, and
interest in and to the INTREORG Platform; the Developed Intellectual Property;
all patentable or non-patentable inventions related to the INTREORG Platform,
whether or not a patent has been sought (the “INTREORG Inventions”); all trade
secrets and proprietary knowledge, and all know-how associated with the INTREORG
Platform; all copyrights associated with software code and documentation
prepared for or associated with the INTREORG Platform; and all customer data
processed or stored by the INTREORG Platform (in total, the “INTERORG
Intellectual Property”).  Each software and related documentation file prepared
for and during development of the INTREORG Platform is a “work made for hire” as
that term is defined under the Copyright Act, with full ownership of the
original work vesting solely in INTREORG, or if law does not recognize each file
as such, is subject to assignment to INTREORG of all right title and interest in
and to said file.
 
2.2 Utilization of IP. CCTA may utilize INTREORG Intellectual Property only in
furtherance of its rights and duties specified hereunder and only for the
benefit of INTREORG.  CCTA shall not utilize INTREORG Intellectual Property for
any other purpose.
 
2.3 Assistance with Copyrights. CCTA shall require each of its employees,
agents, and officers performing duties and obligations hereunder to assign to
INTREORG all right, title, and interest in and to all copyrightable works
related to the INTREORG Platform, and execute any and all documents necessary to
effectuate the transfer and assignment of such copyrightable works. CCTA shall
also require each outside developer and independent contractor that CCTA employs
to assist CCTA with its duties and obligations hereunder to execute a separate
Work-for-Hire Agreement in the form of Exhibit A to this agreement, and shall
provide adequate consideration to ensure the validity of the Work-for-Hire
Agreement.
 
2.4 Assistance With Inventions. With respect to INTREORG’s desire to obtain
state, federal, or international protection for an invention to which INTREORG
is the owner as defined herein, CCTA shall provide all reasonable assistance
necessary to effectuate such protection including timely review and processing
of all documents.  INTREORG shall bear all reasonable costs associated with the
protection sought.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Article 3
SOFTWARE CODE BASE
 
3.1 Online Backup Utility. INTREORG shall, at its sole discretion and expense,
engage the services of an online (Internet) software backup utility, and shall
establish and administer a backup account (the “Online Backup Account”) that is
suitable to maintain all software and documentation electronic files prepared
for and during development of the INTREORG Platform, including all compiler and
interpreter tools necessary to support same.
 
3.2 Software Backups.  CCTA shall ensure that its developers maintain all
software, documentation, and compiler and interpreter tools necessary for the
INTREORG Platform on the Online Backup Account.
 
3.3 Verification of Software Backups.  CCTA shall ensure that a full online
backup of all software, documentation, and compiler and interpreter tools
necessary for the INTREORG Platform is performed at least once every 24 hours,
these backups will not include the source code for functionality that CCTA has
not received payment for
 
3.4 Software Availability.  CCTA shall not interfere with INTREORG’s
administration of the Online Backup Account, and shall not interfere with the
availability of the electronic documents stored thereon.
 
3.5 Failure to Fulfill Backup Obligations.  Any failure by CCTA or CCTA
Developers (as defined in Section 4.3 below) to carry out obligations under this
Article will be deemed to be a material breach of this agreement, subject to the
full remedies specified herein.
 
Article 4
PLATFORM DEVELOPMENT
 
4.1 Minimum Hardware. The parties shall agree in writing on the minimum hardware
requirements necessary for the INTREORG Platform prior to commencement of
development activities by CCTA.
 
4.2 Development Plan. The parties have agreed on the minimum material functional
requirements necessary to define each of the Phase 1a and Phase 1b milestones
(Exhibit B and Exhibit C, respectively). These milestones may be subject to
change from time to time but only in an additional writing signed by both
parties.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.3 Platform Developers. CCTA may utilize employee or independent contractor
software developers to develop the INTREORG Platform (in total, the “CCTA
Developers”), and shall ensure that each CCTA Developer is cognizant of this
agreement and each of its provisions, including all intellectual property
ownership and overall confidentiality obligations.
 
4.4 Use of Third Party Materials. Except as may be specifically requested by
INTERORG or expressly agreed to in writing by INTREORG, CCTA and its developers
shall not use or incorporate any third party materials, including open-source
software, in the INTREORG Platform where such use or incorporation could limit
INTREORG’s ownership or use rights, without the express written consent of
INTREORG.
 
4.5 Determination of Phase 1a Achievement. Upon its deemed completion of Phase
1a, CCTA shall verify that all necessary software and documentation files
comprising the Phase 1a INTREORG Platform are saved to the Online Backup Account
and shall promptly notify INTREORG in writing of the completion and the code and
documentation availability, this documentation does not include the source
code.  The source code will be placed on the backup system upon payment of 1A
within 5 business days of receipt of this written notice, INTREORG shall test
the Phase 1a INTREORG Platform for material compliance with the requirements and
shall notify CCTA in writing of its acceptance or non-acceptance (including the
reasons for non-acceptance). INTREORG shall not unreasonably withhold or delay
acceptance of this milestone and in any event may only withhold acceptance if
the Phase 1a INTREORG Platform does not materially comply with the agreed Phase
1a specification (see Exhibit B). The date that acceptance of this milestone is
valid is the “Phase 1a Completion Date.”
 
4.6 Determination of Phase 1b Achievement.  Upon its deemed completion of Phase
1b, CCTA shall verify that all necessary software and documentation files
comprising the Phase 1b INTREORG Platform are saved to the Online Backup Account
and shall promptly notify INTREORG in writing of the completion and the code and
documentation availability, this documentation does not include the source
code.  The source code will be placed on the backup system upon payment of 1B
within 5 business days of receipt of this written notice, INTREORG shall test
the Phase 1b INTREORG Platform for material compliance with the requirements and
shall notify CCTA in writing of its acceptance or non-acceptance (including the
reasons for non-acceptance). INTREORG shall not unreasonably withhold or delay
acceptance of this milestone and in any event may only withhold acceptance if
the Phase 1b INTREORG Platform does not materially comply with the agreed Phase
1b specification (see Exhibit C). The date that acceptance of this milestone is
valid is the “Phase 1b Completion Date.”
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.7 Acceptance of Milestone. A milestone shall be deemed to have been accepted
upon the earlier of;
 
 
a)  receipt by CCTA of INTREORG’s written confirmation of acceptance; or
 
b)  unless a written notification of non-acceptance by INTREORG is received by
CCTA within 10 business days of receipt of written notification of completion of
each milestone, on the 11th business day after such notice.
 
4.8 Failure to Fulfill Development Obligations.  Any failure by CCTA or CCTA
Developers to carry out obligations under this Article will be deemed a material
breach of this agreement, subject to the full remedies specified herein.
 
Article 5
PLATFORM DELIVERY
 
5.1 Online Hosting Service. INTREORG shall, at its sole discretion and expense,
engage the services of an online webserver hosting service for hosting the
INTREORG Platform data servers and web servers (the “Online Hosting Service”).
INTREORG shall provide access to the Online Hosting Service by CCTA as
reasonably necessary to fulfill CCTA’s obligations hereunder.
 
5.2 Delivery and Installation – Phase 1a. Following the Phase 1a Completion
Date, CCTA shall deploy the INTREORG Platform data system on the Online Hosting
Service, on as many online data servers as INTREORG deems reasonably necessary.
 
5.3 Delivery and Installation – Phase 1b. Following the Phase 1b Completion
Date, CCTA shall deploy the INTREORG Platform webserver on the Online Hosting
Service, on as many webserver backend servers as INTREORG deems reasonably
necessary.
 
Article 6
NON-COMPETITION
 
6.1 Non-Competition.  During the term of this agreement and for a period of
three years thereafter CCTA shall not provide software development services to
assist others in developing and/or deploying a platform in direct or indirect
competition with the INTREORG Platform.
 
6.2 Remedies for Breach of Non-Competition.  CCTA agrees that any breach by CCTA
of this Non-Competition provision entitles INTREORG to:
 
 
 
7

--------------------------------------------------------------------------------

 
 
(a) seek injunctive relief from a court of competent jurisdiction to enjoin such
competitive actions; and
 
(b) obtain all reasonable attorney fees incurred in the exercise of this
provision.
 
Article 7
CONFIDENTIAL INFORMATION
 
7.1 Confidentiality. The parties acknowledge that confidential information will
be exchanged in satisfaction of ongoing duties and obligations hereunder.  The
party receiving confidential information, regardless of the format in which
received and regardless of how marked, shall maintain the confidential
information in the strictest confidence and shall not use this confidential
information except as necessary for the purposes of undertaking its obligations
or exercising its rights hereunder. Confidential information includes the
details of this agreement and the ongoing relationship between the parties.
 
7.2 Developer Access to Information. INTREORG shall provide CCTA Developers with
reasonable access to any and all INTREORG intellectual property and know-how
reasonably required to allow the CCTA Developer to perform its duties herein.
All access to INTREORG intellectual property and know-how is on a need-to-know
basis only.
 
Article 8
REPRESENTATIONS
 
INTREORG represents as follows:


8.1 The undersigned has full legal and corporate authority to enter into this
agreement.
 
8.2 INTREORG has had sufficient opportunity to consult with an attorney in
negotiating this agreement.
 
8.3 INTREORG has participated in the drafting of this agreement.
 
8.4 INTREORG does not intend to establish any agency, joint venture or
partnership relationship with CCTA by this agreement.
 
8.5 INTREORG understands that nothing in this agreement will be construed as
authorization for either party to act as agent for the other party.
 
 
 
8

--------------------------------------------------------------------------------

 


CCTA represents as follows:


8.6 The undersigned has full legal and corporate authority enter into this
agreement.
 
8.7 CCTA has had sufficient opportunity to consult with an attorney in
negotiating this agreement.
 
8.8 CCTA has participated in the drafting of this agreement.
 
8.9 CCTA does not intend to establish any agency, joint venture or partnership
relationship with INTREORG by this agreement.
 
8.10 CCTA understands that nothing in this agreement will be construed as
authorization for either party to act as agent for the other party.
 
8.11 CCTA employees, agents, and officers are under an obligation to assign
inventions and copyrights.
 
Article 9
DURATION AND TERMINATION
 
9.1 Duration. This agreement commences on the Effective Date and continues in
perpetuity, unless terminated earlier in accordance with the terms herein.
 
9.2 Termination Events. Without prejudice to any rights that have accrued under
this agreement or any of its rights or remedies, either party may at any time
terminate this agreement by giving written notice to the other party if;
 
(a) the other party commits a material breach of any warranty, covenant, or
other provision of this agreement and (if such breach is remediable) fails to
remedy that breach within 30 days following a written notification of the breach
to it by the non-breaching party;
 
(b) the  other party fails to pay any sums due for payment under this agreement
by the due date and remains in default for five business days after written
notice to it of such breach by the non-breaching party;
 
(c) the parties agree to terminate this agreement by mutual consent (upon such
terms as they may agree to in writing); or
 
(d) the other party has a winding up petition presented or enters into
liquidation, insolvency or makes an arrangement with its creditors or petitions
for an administration order or has a receiver or manager appointed over any of
its assets or generally becomes unable to pay its debts.
 
 
 
9

--------------------------------------------------------------------------------

 
 
9.3 Post-Termination Procedures.  Upon termination of this agreement or
expiration for any reason of rights granted hereunder:
 
(a) all payments due as of the termination date must be paid immediately;
 
(b) CCTA shall submit invoices for any services that it has supplied under this
agreement but for which no invoice has been submitted and INTREORG shall pay
these invoices immediately upon receipt;
 
(c) each party shall return to the other party and/or certify to the other party
the destruction of the other party’s confidential information that it had in its
possession, custody, or control and that it could not reasonably return; and
 
(d) the provisions of Articles 2, 6, 7.1, 10, and 11, and in particular all
confidentiality provisions described herein, remain valid and enforceable upon
both parties.
 
Article 10
WARRANTIES, REMEDIES AND RISK ALLOCATION
 
10.1 Limited Warranties.
 
(a) CCTA warrants that for a period of sixty (60) days from Phase 1b Completion
Date, the INTREORG Platform will operate in accordance with all the material
terms of the specifications set forth in Exhibits B and C.  In addition, for a
period of sixty (60) days from the delivery of any new release for the INTREORG
Platform, CCTA warrants that it will operate in accordance with the
specifications agreed to by INTREORG and CCTA designed for such release.  The
foregoing warranties shall only apply provided that a service agreement between
CCTA and INTREORG has not been terminated by INTREORG prior or during such
warrant period without cause.  All warranty claims not made in writing within
such period shall be deemed waived.    CCTA shall not be liable for failures
caused by third party hardware or software (including INTREORG's own systems),
misuse of the ITREORG Platform, or the negligence or willful misconduct of
INTREORG.
 
(b) CCTA warrants that the professional services will be performed in a
workmanlike and professional manner by appropriately qualified personnel.
 
(c) Notwithstanding the above, INTREORG's exclusive remedies for all damages,
losses, and causes of actions whether in contract, tort including negligence or
otherwise, shall not exceed the aggregate dollar amount which INTREORG paid
during the term of this agreement except as provide in Section 1.9 hereof.
 
 
 
10

--------------------------------------------------------------------------------

 
 
10.2 Limitation of Liability.  Under no circumstances shall CCTA, its contracted
providers, officers, agents, or anyone else involved in creating, producing, or
distributing the INTREORG Platform be liable for any direct, indirect,
incidental, special or consequential damages that result from the use of or
inability to use the INTREORG Platform; or that results from mistakes,
omissions, interruptions, deletion of files, errors, defects, delays in
operation, or transmission or any failure of performance, whether or not limited
to acts of God, communication failure, theft, destruction or unauthorized access
to INTREORG's records, programs or services.  INTREORG hereby acknowledges that
this paragraph shall apply to all content on the INTREORG Platform. THE TOTAL
LIABILITY FOR ALL DAMAGES, LOSSES, AND CAUSES OF ACTION (WHETHER IN CONTRACT,
TORT (INCLUDING NEGLIGENCE), OR OTHERWISE TO THE OTHER SHALL NOT EXCEED THE
AGGREGATE DOLLAR AMOUNT WHICH INTREORG PAID DURING THE TERM OF THIS AGREEMENT
EXCEPT AS PROVIDED IN SECTION 1.9 HEREOF. THIS LIMITATION OF LIABILITY SHALL
APPLY EVEN IF THE EXPRESS WARRANTIES SET FORTH ABOVE FAIL IN THEIR ESSENTIAL
PURPOSE.
 
10.3 Third Party Disclaimer: CCTA MAKES NO WARRANTY OF ANY KIND, WHETHER EXPRESS
OR IMPLIED, WITH REGARD TO ANY THIRD PARTY PRODUCTS, THIRD PARTY CONTENT OR ANY
SOFTWARE, EQUIPMENT, OR HARDWARE OBTAINED FROM THIRD PARTIES.
 
10.4 Indemnification Obligations.
 
(a) INTREORG Indemnity: INTREORG agrees that it shall defend, indemnify, save
and hold CCTA harmless from any and all demands, liabilities, losses, costs and
claims, including reasonable attorneys' fees, (collectively "Liabilities")
asserted against CCTA, its contracted providers, agents, Clients, servants,
officers and employees, that may arise or result from any service provided or
performed or agreed to the performance of any product sold by INTREORG, its
agents, employees or assigns. INTREORG agrees to defend, indemnify and hold
harmless CCTA against Liabilities arising out of (i) any injury to any person or
property caused by any products sold or otherwise distributed in connection with
the INTREORG Platform; (ii) any material supplied by INTREORG infringing or
allegedly infringing on the proprietary rights of a third party; or (iii)
copyright infringement and/or litigation regarding content-related disputes.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b) CCTA Indemnity. CCTA shall indemnify and hold harmless INTREORG (and its
subsidiaries, affiliates, officers, agents, co-branders or other partners, and
employees) from any and all claims, damages, liabilities, costs, and expenses
(including, but not limited to, reasonable attorneys' fees and all related costs
and expenses) incurred by INTREORG as a result of any claim, judgment, or
adjudication against INTREORG arising from a claim that INTREORG's use of the
CCTA content, as permitted under this agreement, infringes intellectual property
rights of a third party or arising from a claim which results from CCTA’s breach
of the warranties and agreements contained in this agreement. To qualify for
such defense and payment, INTREORG must: (i) give CCTA prompt written notice of
a claim; and (ii) allow CCTA to control, and fully cooperate with CCTA in, the
defense and all related negotiations.  CCTA shall have no obligation to
indemnify INTREORG under this Section to the extent the infringement arises from
(i) the INTREORG content, (ii) specifications provided by INTREORG or its
agents; (iii) derivative works of the INTREORG Platform created by INTREORG,
(iv) use of the INTREORG Platform in combination with non-CCTA approved third
party products, including hardware and software, (v) modifications or
maintenance of the INTREORG Platform by a party other than CCTA, (vi) misuse of
the INTREORG Platform, and (vii) failure of INTREORG to implement any
improvement or updates to the INTREORG Platform, if the infringement claim would
have been avoided by the use of the improvement or updates.
 
(c) Promptly after receipt by a person entitled to indemnification pursuant to
the foregoing Section 10.4(a) or (b) (the "Indemnified Party") of notice of the
commencement of any action, the Indemnified Party will, if a claim in respect
thereof is to be or has been made against a party who has agreed to provide
indemnification under Section 10.4(a) or (b) (an "Indemnifying Party"), promptly
notify in writing the Indemnifying Party of the commencement thereof; but the
omission to so notify the Indemnifying Party will not relieve it from any
liability which it may have to the Indemnified Party except to the extent the
Indemnifying Party is prejudiced by the delay or failure to notify it. In case
any such action is brought against an Indemnified Party, and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other Indemnifying Party similarly notified, to assume the defense thereof,
subject to the provisions herein stated, with counsel reasonably satisfactory to
the Indemnified Party, and after notice from the Indemnifying Party to the
Indemnified Party of its election to so assume the defense thereof, the
Indemnifying Party will not be liable to the Indemnified Party under this
Section 9 for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. The Indemnified Party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel shall not be at the expense of the
Indemnifying Party if the Indemnifying Party has assumed the defense of the
action with counsel reasonably satisfactory to the Indemnified Party; provided
that the fees and expenses of such counsel shall be at the expense of the
Indemnifying Party if (i) the employment of such counsel
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
has been specifically authorized in writing by the Indemnifying Party or (ii)
the named parties to any such action (including any impleaded parties) include
both the Indemnified Party or parties and the Indemnifying Party and, in the
judgment of counsel for the Indemnified Party, it is advisable for the
Indemnified Party or parties to be represented by separate counsel (in which
case the Indemnifying Party shall not have the right to assume the defense of
such action on behalf of the Indemnified Party or parties, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys for the Indemnified Party or parties. No settlement of any action
against an Indemnified Part shall be made without the consent of the
Indemnifying Party and no Indemnifying Party, in the defense of any such claim
or action, shall, except with the consent of the Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. If the Indemnified Party fails to execute a release or other
settlement agreement under circumstances where all of the conditions of the
preceding sentence have been met, the Indemnifying Party shall have no further
obligation to the Indemnified Party pursuant to this agreement or otherwise.
 
10.5 Maximum Aggregate Liability. Notwithstanding the foregoing or any other
provision of this agreement, except as provide in Section 1.9 hereof, the
aggregate obligations of CCTA under this agreement are limited to the aggregate
dollar amount which INTREORG paid to CCTA during the term of this agreement.
 
10.6 Intentional Risk Allocation. Each party acknowledges that the provisions of
this agreement were negotiated to reflect an informed, voluntary allocation
between them of all risks (both known and unknown) associated with the
transactions associated with this agreement. The warranty disclaimers and
limitations in this agreement are intended to limit the circumstances of
liability. The remedy limitations, and the limitations of liability, are
separately intended to limit the forms of relief available to the parties.
 
 
 
13

--------------------------------------------------------------------------------

 
 
10.7 Collateral for Liability. CCTA hereby pledges as security for completion of
Phase 1a and Phase 1b the options previously sold to CCTA by INTREORG to
purchase up to 1,000,000 shares of common stock (the “Options”).
 
(a) If CCTA fails to complete to INTREORG’s reasonable satisfaction Phase 1a
(described herein), then INTREORG may purchase the Options for $1,000.00 and
terminate this agreement.
 
(b) If CCTA completes Phase 1a but fails to complete to INTREORG’s reasonable
satisfaction Phase 1b (described herein), then INTREORG may purchase one-half of
the Options for $500.00 and terminate this agreement.
 
Article 11
GENERAL PROVISIONS
 
11.1 Assignment.  Neither party may, without the prior written consent of the
other party (such consent which shall not be unreasonably withheld), assign or
otherwise transfer or sub-license its rights or duties under this agreement to
any other party unless that other party agrees in writing to be bound by the
terms and conditions of this agreement.
 
11.2 Proper Notice.  Notice is to be in writing and is to be forwarded by
traceable mail to the respective party at the address specified in this
agreement, or by email correspondence. The effective date of the notice is three
days after the postmark of any mailed correspondence, or the date that an email
was received so long as the receiving party acknowledged receipt of same by
return email (the “Notice Date”).
 
11.3 Correspondence Addresses. As of the Effective Date, the correspondence
addresses are:
 
(a) INTREORG:
 
Dr. Steve Henson
Intreorg Systems Inc.
2600 East Southlake Blvd, Suite 120-366
Southlake, TX 76092


With copies to:
 
Steven H. Washam
Harper Washam LLP
1700 Pacific Avenue, Suite 3600
Dallas, Texas 75201
steven.washam@harperwasham.com
214.389.8985
 
 
 
14

--------------------------------------------------------------------------------

 


(b) CCTA:
 
Gary McAdam
Central Coast Technology Associates, LLC
14 Red Tail Drive
Highlands Ranch, CO 80126


With copies to:


_____________________________________________


_____________________________________________


_____________________________________________


_____________________________________________






11.4 Change of Address. A party that changes its correspondence address shall
provide the other party with proper notice within ten business days of the
change.
 
11.5 Severability. If a court of competent jurisdiction holds any provision of
this agreement to be unenforceable, the agreement will remain in full force and
effect as if it had been executed without the provision.
 
11.6 Reformation. If a court of competent jurisdiction holds any provision of
this agreement to be unreasonable or unenforceable, the court may reform the
provision and the agreement will remain in full force and effect as if it had
been executed with the reformed provision.
 
11.7 Waiver. A waiver by a party of the other party’s breach of this agreement
shall not be valid unless confirmed in writing by the waiving party and is not a
waiver of any subsequent breach.
 
11.8 Governing Law. This Agreement is governed by the internal laws of the State
of Texas, U.S.A., without regard to any conflicts of laws principles. All
disputes and claims hereunder must be resolved exclusively in the applicable
state or federal courts located in Dallas County, Texas, U.S.A. The parties
consent to the jurisdiction of such courts, agree to accept service of process
by mail, and waive any jurisdictional or venue defenses otherwise available.
This agreement was negotiated and executed in Dallas County, Texas U.S.A.
 
 
 
15

--------------------------------------------------------------------------------

 
 
11.9 Entire Agreement. This agreement constitutes the entire agreement of the
parties and supersedes all previous agreements with respect to the subject
matter herein. No modification is effective unless confirmed in a separate
written agreement signed by both parties.
 
11.10 Counterparts. This agreement may be executed in any number of
counterparts, each of which when executed and delivered constitute an original
of this agreement, but all the counterparts together constitute the same
agreement.
 
11.11 Construction. This agreement is to be construed as if both parties drafted
it jointly.
 
11.12 Force Majeure.  CCTA shall not be responsible for delays or failures
(including any delay by CCTA to make progress in the prosecution of any
services) if such delay arises out of causes beyond its control.  Such causes
may include, but are not restricted to, acts of God or of the public enemy,
fires, floods, epidemics, riots, quarantine restrictions, strikes, freight
embargoes, earthquakes, electrical outages, computer or communications failures,
and severe weather, and acts or omissions of subcontractors or third parties.
 
11.13 Third Party Rights. No one other than a party to this agreement or their
permitted assignees shall have any right to enforce any of the terms herein.
 
11.14 Organization.  The titles and headings herein are provided for general
organization of the provisions only, and do not impart legal meaning to the
terms and conditions described thereunder.
 
11.15 Exhibits.  Each of the exhibits referenced in this Agreement is annexed
hereto and is incorporated herein by this reference and expressly made a part
hereof.
 
[Signature Page Follows]
 
 
 
16

--------------------------------------------------------------------------------

 




The parties are signing this agreement on the Effective Date.


INTREORG SYSTEMS, INC.


By: ­­­­­­­­___________________________________
Name:   Steven R. Henson
Title:  President & Chairman of the Board


CENTRAL COAST TECHNOLOGY ASSOCIATES


By: ­­­­­­­­___________________________________
Name:
Title:
 
 
 
17

--------------------------------------------------------------------------------

 
 
Exhibit A
Work-for-Hire Agreement
 
This work-for-hire agreement is between Paul van Gool (“Developer”), residing at
5319 University Drive, Santa Barbara, CA 93111, and INTREOrg Systems, Inc.
(“Client”).


This Agreement covers Developer’s work for Central Coast Technology Associates
(“CCTA”) that ultimately benefits Client.  This work is considered work-for-hire
under the United States Copyright Act.  All concepts, ideas, copy, sketches,
artwork, electronic software files, software documentation, and other materials
related to Developer’s work will become the property of Client.  Developer
represents that CCTA has supplied or will supply sufficient consideration for
this agreement to be valid.


Client may, at its sole discretion, use any and all materials generated by
Developer as Client sees fit without any additional compensation to Developer.


To the extent that any of the materials may not, by operation of law, be a work
made for hire in accordance with the terms of this Agreement, Contractor hereby
assigns to Client all right, title and interest in and to any copyright, and
Client shall have the right to obtain and hold in its own name any copyrights,
registrations and other proprietary rights which may be available.  Developer
hereby agrees to execute all documents reasonably necessary to effectuate such
assignment.


Developer represents and warrants to Client that to the best of his/her
knowledge the concepts, ideas, copy sketches, artwork, electronic software
files, software documentation, and other materials produced do not infringe on
any copyright or personal or proprietorial rights of others, and that he/she has
the unencumbered right to enter into this Agreement.  Developer will indemnify
Client from any damage or loss, including attorney’s fees, arising out of any
breach of this warranty.


Any proprietary information, trade secrets and working relationships between
Developer, CCTA, and Client must be considered strictly confidential and treated
as such, and may not be disclosed to any other party, either directly or
indirectly, and may be used only for the benefit of Client.


Please indicate acceptance of the terms set forth above by counter-signing a
copy of this Agreement.  It is necessary for us to have a copy signed by you
before we can authorize you to proceed on this project.


Signed this 13th day of June 2013.


 
Client: INTREOrg Systems,
Inc.                                                                           Developer:
Paul van Gool
 
Name: /s/  Steven R.
Henson                                                                             _________________________                                                                        
 
Title: President & Chairman of the Board
 
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit B
INTREORG Platform
Phase 1 Requirements




This document is to be used by CCTA as a set of guidelines during the
development process.  In addition both parties agree that it will be used as the
checklist for acceptance during testing by Intreorg. The first phase of the
platform will be released in two steps, phase 1a and phase 1b.   An
instantiation of any company’s data is anchored by a given single CUSIP, indeed
the system should be CUSIP oriented. The term ‘company’ used herein is any
public company which subscribes to Intreorg products.


I.  
Hardware

CCTA will be required to deliver to Intreorg a specification for the baseline
hardware.  This specification will be delivered several days prior to the phase
1a delivery. CCTA will work with Intreorg as they contract with a hosting site
to ensure the correct system is in place.


The scaling of the platform and it’s components on the underlying hardware will
be regularly assessed by CCTA.  As the customer base grows and the system load
increases CCTA is charged with determining the method of inserting and the
amount of, new hardware, as needed.


II.  
Platform Availability

It is hereby agreed that the Phase 1 platform will be deployed as a single
platform node comprised of several computers.  The database should be backed up
daily and database logs archived for a 30 day window.  The database should be
capable of recovery within 1 hour of failure and be manually initiated. The
platform will conform to:
a.  
Deployed in a single data center

b.  
Require the minimal number of computer servers

c.  
Use a single database server supporting one instance of the database

d.  
Make available at least two front end addresses (servers) utilizing the load
balancing method CCTA thinks best.

e.  
Others Paul?



III.  
Phase 1a

This development phase shall include:
a.  
Users, the support for user login, include:

1.  
Groups, all users will be a member of one or more groups. The users level of
system capability and interaction will be determined by their group(s)

b.  
The ability to import into the platform database the transfer agent shareholders
list.

 
 
 
1

--------------------------------------------------------------------------------

 
 
The operator of the system, an Intreorg employee, will load the media onto a
local computer and then upload the resulting file using a CCTA supplied method.
c.  
The ability to import into the platform database the transfer agent journal.

The operator of the system, an Intreorg employee, will load the media onto a
local computer and then upload the resulting file using a CCTA supplied method.
d.  
The ability to import into the platform database the companies ‘Insider
List’.  This will contain the:

1.  
Name

2.  
Address

3.  
Phone number

4.  
Position

5.  
Level of restriction

Of all the people who have material inside knowledge of the company.  At this
time this is believed to be in the form of a csv file delivered to Intreorg by
the company at the time of contract inception.  This data may be modified on an
as needed basis.  In addition it must be reviewed in total, quarterly.
e.  
The ability to import into the platform database the Broadridge NOBO data.

The raw data from Broadridge will be delivered on CD and be of the form reviewed
by CCTA on May 2013.  In particular that reviewed data was “Proxy plus Job
Number N40120, CUSIP 86686U, Record Date 10/21/11. The operator of the system,
an Intreorg employee, will load the media onto a local computer, execute the
.exe therein, save the contents to a .txt file, and then upload the txt file
using a CCTA supplied method.
f.  
The ability to ‘scrub’ the NOBO data.

The platform shall provide a web based tool which will allow the operator of the
system, an Intreorg employee, to review and correct the name and address of all
imported NOBO entries.  The system shall track previously verified entries so no
duplicate reviews are needed.
g.  
The ability to generate several reports, these are:

1.  
The Transfer Agent shareholders list

2.  
The Transfer agent journal

3.  
The company insiders list

4.  
The differential NOBO data, given a begin date and an end date.  This NOBO list
will need to be tagged with any insider activity.



See Phase 1a Reports for examples of these reports.


h.  
Web based data viewing and modification tool.

In addition to the NOBO scrubber mentioned above, the platform shall include a
web based tool which will allow for the retrieval and modification of all
platform data on a record by record or group selected basis. This should include
the ability to select items for any given data type using a multi criteria based
methodology. Group select and replace will not be required at this time.
 
 
 
2

--------------------------------------------------------------------------------

 
 
i.  
The ability to email the given reports to the company. The platform shall
provide a means by which the operator of the system, an Intreorg employee, will
be able to select between automatic mailing and mail after review on a company
by company basis.



______________________                           _____________________________
Intreorg                                                                CCTA
June 13,
2013                                                       _____________________________
Date                                                                      Date


 
 

 
 
3

--------------------------------------------------------------------------------

 
 
[p22.jpg]
 
4

--------------------------------------------------------------------------------

 
 


Exhibit C
Intreorg Platform
Phase 1b Requirements


IV.  
Phase 1b

This phase of development will include:
a.  
The ability to import and report the Broadridge OBO data.

The raw data from Broadridge will be delivered on CD and be of the form reviewed
by CCTA on May 2013.  In particular that reviewed data was “Proxy Plus Job
Number N40120, CUSIP 86686U, Record Date 10/21/11. The operator of the system,
an Intreorg employee, will load the media onto a local computer, execute the
.exe therein, save the contents to a .txt file, and then upload the txt file
using a CCTA supplied method.
b.  
The ability to import and report the Depository Trust Company (DTC) data.

The raw data from DTC will be delivered on dah dah dah. The operator of the
system, an Intreorg employee, will load the media onto a local computer, execute
the .exe therein, save the contents to a .txt file, and then upload the txt file
using a CCTA supplied method.
c.  
Daily Trading Volume.

The volume data should be accumulated on a daily basis.  Daily data should
include open, close, high, low and volume of trade for any given trade
date.  The system should provide a report of the trading volume, this report
should include:
1.  
A three month moving window of daily candlesticks

2.  
A rollup review of the last full week’s data, this will include open, close,
high, low and volume

d.  
Trades analysis and reconciliation

Numerous methods of data reconciliation are desired.  Some of these are clearly
understood by Intreorg, these will be the first methods automated by CCTA.  CCTA
will build a data framework that will accommodate the myriad of queries and
subsequent analysis to support methods.  The completion of this framework and
its exhibition in a method will be deemed as the fulfilling capability for this
requirement.  At the time of this writing the OBO – NOBO vs. CEDE analysis which
leads to a view of ‘short trends’ is the first automation candidate.  It is
hereby agreed by both parties that further methods will be developed as
‘continuing work’.
e.  
A set of automatically generated and e-mailed reports

In addition to the reports of Phase 1a the reports of Phase 1b will be capable
of encoding and selective decoding of all e-mailed information.  Correct
delivery of information is very important.  Logs of all communication should be
written and archived.
 
 


______________________                           _____________________________
Intreorg                                                                CCTA
June 13,
2013                                                       _____________________________
Date                                                                      Date
 
 
 
1

--------------------------------------------------------------------------------

 
 
[p25.jpg]

 
2

--------------------------------------------------------------------------------

 